       Case GAN/1:17-cv-03451 Document 49 Filed 03/26/19 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

  IN RE; EQUIFAX, INC.,
  CUSTOMER DATA SECURITY
  BREACH LITIGATION


                                           CIVIL ACTION NO.
                                           1:17md2800-TWT




                                  ORDER

      In accordance with Case Management Order No. 2 [doc.87], filed January

10, 2018, the Clerk is DIRECTED to ADMINISTRATIVELY CLOSE all the

individual civil actions linked to this MDL action, EXCLUDING City of Chicago

(1:18cv1470) and Commonwealth of Puerto Rico (1:18cv5611) vs. Equifax.

      SO ORDERED, this 20th day February, 2019.



                                    /s/Thomas W. Thrash
                                    THOMAS W. THRASH, JR.
                                    UNITED STATES DISTRICT JUDGE
